UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-7749



KATHERINE MARIE JACKSON,

                                               Petitioner - Appellant,

             versus


GENE JOHNSON, Director, Virginia Department of
Corrections,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:05-cv-00609-MHL)


Submitted:    February 22, 2007              Decided:   March 2, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Katherine Marie Jackson, Appellant Pro Se. Deana A. Malek, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Katherine Marie Jackson seeks to appeal the order of the

magistrate judge denying relief on her 28 U.S.C. § 2254 (2000)

petition.*    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Jackson has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                DISMISSED



     *
      In accordance with 28 U.S.C. § 636(c) (2000), the parties
consented to have a magistrate judge conduct all proceedings in the
case.


                                     - 2 -